DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Upon re-examination of the instant Application, it has been determined that all previous Office actions are based on an incorrect, non-pending claim set. Specifically, the previous Office actions are not based on the Amendment under Article 19 filed 19 February 2019. The most recent claim set, filed 28 June 2021 is a non-amended version of the Amendment under Article 19. As such, the previous Office actions are withdrawn and replaced by the following Office action.

Election/Restrictions
Examiner’s Note:  A proper response to the following restriction requirement requires the election of one group from Groups I-VIII listed below. Should Applicant election Group I, Applicant must further elect one of Species A and Species B.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, 9, 13-20, drawn to a multi-layer polymeric protective sheet consisting essentially of a self-wetting layer, a rigid layer, a first adhesive bonding layer, a first polyurethane layer, a second adhesive bonding layer, and optionally, an outermost polymeric layer.
Group II, claim 8, drawn to a multi-layer polymeric protective sheet a comprising a first polyurethane layer and a distinctive second polyurethane layer, wherein the first polyurethane layer comprises a high modulus, thermoset, crosslinked web-polymerized polyurethane.
Group III, claim 10, drawn to a multi-layer polymeric protective sheet a comprising a first polyurethane layer and a distinctive second polyurethane layer, wherein the second polyurethane layer comprises a high modulus, thermoset, crosslinked web-polymerized polyurethane.
Group IV, claims 11-12, drawn to a multi-layer polymeric protective sheet a comprising a first polyurethane layer and a distinctive second polyurethane layer, wherein the storage modulus of each of the first polyurethane layer and the second polyurethane layer is at least about 500 MPa and the storage modulus of the second polyurethane 
Group V, claims 21-28, drawn to an article having a multi-layer polymeric protective sheet applied thereon.
Group VI, claims 29-31, drawn to a method of using the multi-layer polymeric protective sheet.
Group VII, claim 32, drawn to a method of forming a protective sheet wherein at least one of the polyurethane layers is in-situ polymerized.
Group VIII, claim 33, drawn to a method of forming a protective sheet wherein each of the layers is formed before assembly into the protective sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a multi-layer polymeric protective sheet comprising a first polyurethane layer and a second polyurethane layer, wherein an outwardly exposed surface of the protective sheet has a coefficient-of-friction of less than about 0.40, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ho et al. (US Patent Application Publication No. US 2002/0146568 A1) (Ho) in view of Krenceski et al. (US Patent No. 5,268,215) (Krenceski).
[0068]).
Ho does not explicitly disclose the coefficient-of-friction of an outwardly exposed surface of the protective sheet.
	However, Krenceski discloses a protective sheet material having a polyurethane-based clear topcoat layer having a coefficient of friction of less than about 0.25 (Claims 1 and 4). Krenceski teaches that mar-resistance is difficult to quantify; however, there exists a good correlation between mar-resistance and friction coefficient (col 14, lines 20-22). Therefore, Krenceski is construed to teach that polyurethane-based topcoats having the prescribed coefficient of friction exhibit mar resistance.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to apply the polyurethane-based clear topcoat of Krenceski to the multi-layered article of Ho in order to impart mar resistance to the article.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
In Group I:
Species A – a multilayered sheet wherein the second polyurethane layer comprises the outwardly exposed surface (i.e., not further comprising an additional outermost polymeric layer).
 Species B – a multilayered sheet comprising an outermost polymeric layer that comprises the outwardly exposed surface (i.e., the second polyurethane layer does not comprise the outwardly exposed surface). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-2, 5-7, 9, and 13-20 are generic to Group I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Ho discloses a multi-layered article comprising a first layer of a thermoset polyurethane and a second layer of a polymeric composition (Claim 1), wherein the second layer of a polymeric composition is selected from polyurethanes (Claim 9). Ho further discloses that additional layers may be laminated to either major surface of the article (paragraph [0068]), wherein said additional layers are inclusive of the requisite rigid layer and the first and second adhesive bonding layers.
Ho does not explicitly disclose the coefficient-of-friction of an outwardly exposed surface of the protective sheet. Ho does not explicitly disclose the self-wetting layer.
	However, Krenceski discloses a protective sheet material having a polyurethane-based clear topcoat layer having a coefficient of friction of less than about 0.25 (Claims 1 and 4). Krenceski teaches that mar-resistance is difficult to quantify; however, there exists a good correlation between mar-resistance and friction coefficient (col 14, lines 20-22). Therefore, Krenceski is construed to teach that polyurethane-based topcoats having the prescribed coefficient of friction exhibit mar resistance.
	Further, Dixon disclose a surface protection film comprising a self-wetting adhesives  that allows application of the film to a surface with light or minimal pressure (paragraph [0039]).


No telephone communication was made because of the complexity of the restriction requirement (i.e., the selection of one of 8 groups and a species restriction). MPEP §812.01 stipulates that “no telephone communication need be made where the requirement for restriction is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone”.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        10/21/2021